       Case 18-01273-CMG           Doc 83-1 Filed 01/27/21 Entered 01/27/21 15:56:48                    Desc
                                    Notice of Order Entry Page 1 of 1
Form order − ntcorder

                                   UNITED STATES BANKRUPTCY COURT


District of New Jersey
402 East State Street
Trenton, NJ 08608

In Re: American Center for Civil Justice, Inc.
Debtor
                                                           Case No.: 18−15691−CMG
                                                           Chapter 11
American Center for Civil Justice, Inc.
Plaintiff

v.

Joshua Ambush
Defendant

Adv. Proc. No. 18−01273−CMG                                Judge: Christine M. Gravelle




                                     NOTICE OF JUDGMENT OR ORDER
                                       Pursuant to Fed. R. Bankr. P. 9022

      Please be advised that on January 27, 2021, the court entered the following judgment or order on the court's
docket in the above−captioned case:

Document Number: 83 − 66
ORDER GRANTING PLAINTIFFS MOTION FOR SUMMARY JUDGMENT ON FIRST COUNT OF
AMENDED COMPLAINT, GRANTING DEFENDANTS CROSS−MOTION FOR SUMMARY JUDGMENT ON
SECOND COUNT/COUNTERCLAIM OF AMENDED COMPLAINT, AND EXPUNGING CLAIM OF
DEFENDANT JOSHUA M. AMBUSH IN ITS ENTIRETY (Related Doc # 66). Service of notice of the entry of this
order pursuant to Rule 9022 was made on the appropriate parties. See BNC Certificate of Notice. Signed on
1/27/2021. (dmi)
     Parties may review the order by accessing it through PACER or the court's electronic case filing system
(CM/ECF). Public terminals for viewing are also available at the courthouse in each vicinage.




Dated: January 27, 2021
JAN: dmi

                                                           Jeanne Naughton
                                                           Clerk
